Case: 19-1079   Document: 71     Page: 1   Filed: 03/31/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    ENERPOL, LLC,
                    Plaintiff-Appellant

                            v.

 SCHLUMBERGER TECHNOLOGY CORPORATION,
          Defendant-Cross-Appellant
           ______________________

                  2019-1079, 2019-1120
                 ______________________

     Appeals from the United States District Court for the
 Eastern District of Texas in No. 2:17-cv-00394-JRG, Judge
 J. Rodney Gilstrap.
                  ______________________

                 Decided: March 31, 2020
                 ______________________

     ROBERT P. COURTNEY, Fish & Richardson P.C., Minne-
 apolis, MN, argued for plaintiff-appellant. Also repre-
 sented by MATHIAS WETZSTEIN SAMUEL; BETHANY MIHALIK,
 Washington, DC; LEONARD DAVIS, Dallas, TX; NITIKA
 GUPTA FIORELLA, Wilmington, DE.

     MAXIMILIAN A. GRANT, Latham & Watkins LLP, Wash-
 ington, DC, argued for defendant-cross-appellant. Also
 represented by GABRIEL BELL, ROBERT J. GAJARSA;
 GREGORY SOBOLSKI, San Francisco, CA.
Case: 19-1079     Document: 71      Page: 2    Filed: 03/31/2020




 2          ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.




                   ______________________

     Before REYNA, TARANTO, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     These appeals arise from an action for patent infringe-
 ment. EnerPol, LLC accused Schlumberger Technology
 Corporation of infringing certain claims of U.S. Patent
 No. 6,949,491 directed to hydraulic fracturing methods.
 Following claim construction proceedings, the district court
 entered a stipulated judgment of noninfringement in favor
 of Schlumberger. EnerPol challenges the district court’s
 construction of two disputed claim terms on which the
 judgment is based. Schlumberger cross-appeals, request-
 ing dismissal of EnerPol’s appeal for lack of appellate ju-
 risdiction. We conclude that we have jurisdiction over
 EnerPol’s appeal. Because we discern no reversible error
 in the district court’s claim constructions, we affirm the
 judgment of noninfringement.
                         BACKGROUND
                                I
      The ’491 patent relates to “[h]ydraulic fracturing of
 wells by injecting a degradable polymer phase as a fractur-
 ing fluid.” ’491 patent, Abstract. Specifically, the patent
 describes methods “for increasing flow rate of wells by in-
 jecting a highly viscous material, which may be a thermo-
 plastic degradable polymer, which may contain proppant
 particles, into an earth formation surrounding a well.” Id.
 at col. 1 ll. 12–15. “Proppant” particles, such as silica sand,
 can be added to the fracturing fluid such that after the fluid
 injection has ceased and fluid retreats back into the well-
 bore and out of the fracture, these particles “prop” the walls
 of the facture apart, thus preventing the walls from closing.
Id. at col. 1 ll. 30–36, col. 8 ll. 59–60.
Case: 19-1079     Document: 71     Page: 3    Filed: 03/31/2020




 ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.               3



     Figures 2(a)–(e) “illustrate pellets of degradable poly-
 mer with and without proppant and before and after coa-
 lescence of the pellets to form a polymer-continuous liquid
 phase.” Id. at col. 4 ll. 20–22. As shown in Figure 2(c), the
 pellets may contain “proppant 26 dispersed in degradable
 polymer 24.” Id. at col. 8 ll. 57–59. Figure 2(e) “illustrates
 element 29 of proppant-laden polymer-continuous liquid
 phase fracturing fluid, formed when polymer 24 in pel-
 lets 25 becomes the continuous or external phase and car-
 ries proppant 26 along with dispersed carrier fluid 28 into
 a fracture.” Id. at col. 9 ll. 1–5.
Case: 19-1079       Document: 71   Page: 4   Filed: 03/31/2020




 4             ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.
Id. Fig. 2.
     Independent claims 1 and 24 recite the two disputed
 claim terms at issue in these appeals:
     1. A well treatment method for treating a for-
     mation around a wellbore, the formation having a
     fracturing pressure, comprising:
     (a) transporting a degradable thermoplastic poly-
     mer in a solid bulk form down the wellbore;
     (b) displacing a polymer-continuous liquid phase
     comprising the degradable thermoplastic polymer
     from the wellbore into the formation at a pressure
     greater than the fracturing pressure of the for-
     mation.
     ...
     24. A method for hydraulic fracturing of a for-
     mation penetrated by a wellbore, comprising:
     (a) forming a slurry comprising a degradable ther-
     moplastic polymer in a solid form in a carrier fluid
     and placing the slurry in the wellbore;
     (b) with a displacement fluid having a selected spe-
     cific gravity, displacing the slurry down the well-
     bore to a selected location in the wellbore;
     (c) converting the slurry to a continuous liquid
     phase having a specific gravity and comprising the
     carrier fluid dispersed in the degradable polymer at
     the selected location in the wellbore; and
     (d) applying pressure to the displacement fluid, the
     selected specific gravity of the displacement fluid
     being less than the specific gravity of the continu-
     ous liquid phase, to inject the continuous liquid
     phase into the formation to form a hydraulic frac-
     ture.
Case: 19-1079    Document: 71      Page: 5    Filed: 03/31/2020




 ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.              5
Id. at col. 15 ll. 51–60, col. 17 l. 1–col. 18 l. 7 (emphases
 added).
                              II
     EnerPol accused Schlumberger of infringing independ-
 ent claims 1 and 24 of the ’491 patent along with dependent
 claims 2–17, 19, 21–23, and 25.
     There are two claim terms at issue on appeal: “poly-
 mer-continuous liquid phase” in claim 1 and the claims
 that depend from claim 1; and “continuous liquid phase” in
 claim 24 and the claims that depend from claim 24. During
 claim construction proceedings, EnerPol argued that the
 term “polymer-continuous liquid phase” in claim 1 should
 be construed as two terms. Specifically, EnerPol argued
 that “polymer-continuous” means “comprising an accumu-
 lated network of polymer such that one could travel from
 one side of a given sample to another within the polymer
 network.” J.A. 1233. EnerPol then argued that “liquid
 phase” means “a phase (e.g. polymer, mixture of polymer
 and a liquid) that takes the shape of its container.” Id. By
 contrast, Schlumberger argued that “polymer-continuous
 liquid phase” should be construed as a single term having
 a plain and ordinary meaning. Schlumberger also argued
 that, “[f]or clarity, ‘polymer-continuous liquid phase’
 means a polymer that is entirely in liquid form.” Id.
      The district court agreed with Schlumberger that,
 based on the claim language and specification, the term
 “‘polymer-continuous liquid phase’ should be construed as
 a single phrase.” EnerPol, LLC v. Schlumberger Tech.
 Corp., No. 17–394, 2018 WL 1335191, at *6 (E.D. Tex.
 Mar. 15, 2018) (Decision). “[T]o efficiently address the Par-
 ties’ arguments,” however, the district court then discussed
 the “polymer-continuous” and “liquid phase” components of
 the disputed claim term separately. Id. at *6–9.
     First, the district court determined that based on the
 intrinsic evidence, “‘polymer-continuous’ requires the
Case: 19-1079     Document: 71     Page: 6    Filed: 03/31/2020




 6          ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.




 polymer to be ‘greater than fifty percent (50%) by volume
 of the fluid that does the fracturing in the formation.’” Id.
 at *6. In doing so, the district court rejected EnerPol’s
 “overly broad” construction that included “a fluid with a
 polymer in any state,” and also rejected Schlumberger’s
 “unduly narrow” construction that required the “fluid to be
 a polymer entirely in a liquid state.” Id. Second, the dis-
 trict court determined that “liquid phase” requires that the
 fracturing fluid include a “minimum amount of polymer in
 a liquid state, and does not exclude the possibility of a non-
 liquid component in the fracturing fluid.” Id. at *9.
     The district court therefore construed “polymer-contin-
 uous liquid phase” to mean “polymer in a liquid state that
 is greater than fifty percent (50%) by volume of the fluid
 that does the fracturing in the formation.” Id.
     The district court next noted that the parties had
 agreed that the term “continuous liquid phase” in claim 24
 should have the same meaning as “polymer-continuous liq-
 uid phase.” Id. at *10. The district court therefore con-
 strued “continuous liquid phase” to also mean “polymer in
 a liquid state that is greater than fifty percent (50%) by
 volume of the fluid that does the fracturing in the for-
 mation.” Id. at *11.
     Following the district court’s claim construction deci-
 sion, EnerPol moved for entry of final judgment of nonin-
 fringement. EnerPol also filed a stipulation of inability to
 prove infringement and a proposed final judgment.
 Schlumberger opposed EnerPol’s motion and proposed a
 different stipulation specifying that Schlumberger’s ac-
 cused activities do not infringe the asserted ’491 patent
 claims because they “do not satisfy either aspect of the
 Court’s construction—i.e., neither (i) ‘polymer in a liquid
 state’ nor (ii) ‘that is greater than fifty percent (50%) by
 volume of the fluid that does the fracturing in the for-
 mation.’” J.A. 2676.
Case: 19-1079    Document: 71      Page: 7    Filed: 03/31/2020




 ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.                7



    The district court granted EnerPol’s motion and
 adopted, in relevant part, EnerPol’s proposed final judg-
 ment. Paragraph 6 of the final judgment provides:
    6. . . . [I]t is stipulated by [EnerPol] that under the
    Court’s construction of “polymer-continuous liquid
    phase,” EnerPol cannot prevail on the issue of in-
    fringement of claim 1 of the ’491 patent or its de-
    pendent claims as to Schlumberger’s Accused
    Services.        EnerPol’s Infringement Contentions
    identify the displacing of degradable thermoplastic
    polymer, such as polylactide resin . . . , as meeting
    the step of displacing a “polymer-continuous liquid
    phase” from the wellbore into the formation at a
    pressure greater than the fracturing pressure of
    the formation. This displacing does not involve dis-
    placing polymer in a liquid state that is greater
    than fifty percent (50%) by volume of the fluid that
    does the fracturing in the formation. Therefore,
    under the Court’s Claim Construction Order, Ener-
    Pol cannot meet the “polymer-continuous liquid
    phase” limitation of claim 1 or its dependent
    claims.
 Final Judgment at 2, EnerPol, LLC v. Schlumberger Tech.
 Corp., No. 17–394, (E.D. Tex. Oct. 5, 2018), ECF No. 124.
     Paragraph 7 recites a nearly identical provision, stat-
 ing, in relevant part, that EnerPol has stipulated that the
 accused activities “do[] not involve injection of polymer in
 a liquid state that is greater than fifty percent (50%) by
 volume of the fluid that does the fracturing in the for-
 mation” and, therefore, EnerPol “cannot meet the ‘continu-
 ous liquid phase’ limitation of claim 24 or its dependent
 claims.” Id. at 2–3.
     The final judgment does not mention any of the other
 claim terms that had been construed by the district court.
    EnerPol and Schlumberger appeal.
Case: 19-1079     Document: 71      Page: 8    Filed: 03/31/2020




 8          ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.




                          DISCUSSION
                                I
      At the outset, Schlumberger contends that this court
 lacks jurisdiction to review EnerPol’s appeal from the dis-
 trict court’s noninfringement judgment under Jang v. Bos-
 ton Scientific Corp., 532 F.3d 1330 (Fed. Cir. 2008).
 Specifically, Schlumberger argues that EnerPol’s appeal
 should be dismissed because the judgment does not clearly
 or specifically explain how the district court’s constructions
 led to the noninfringement judgment, thus rendering any
 opinion by this court modifying those constructions advi-
 sory only. We disagree.
     Section 1295 governs appeals to this court “from a final
 decision of a district court.” 28 U.S.C. § 1295(a)(1). We
 have held that “to be appealable[,] a claim construction or-
 der must preclude a finding of infringement—a required
 element of the plaintiff’s cause of action.” Princeton Dig.
 Image Corp. v. Office Depot Inc., 913 F.3d 1342, 1348
 (Fed. Cir. 2019). We explained that “[s]uch preclusion of
 infringement may be established by the patent owner’s
 binding admission that the accused activities are not in-
 fringing under the adopted claim construction.” Id.
 “[W]here a claim construction order does not resolve the is-
 sue of infringement,” however, it is “not a final decision,
 and, accordingly, is not appealable.” Id. (citations omitted).
 We conclude that the district court’s noninfringement judg-
 ment in this case resolves the infringement issue and thus
 constitutes an appealable final judgment.
      Schlumberger’s challenge to this court’s jurisdiction re-
 lies primarily on Jang, in which we held that a “judgment
 is reviewable only if it is possible for the appellate court to
 ascertain the basis for the judgment challenged on appeal.”
 Jang, 532 F.3d at 1334–35. In Jang, we concluded that
 because the stipulated judgment under review suffered
 from two ambiguities, it was appropriate to remand to the
 district court for clarification. Id. at 1335–36. First, it was
Case: 19-1079    Document: 71      Page: 9    Filed: 03/31/2020




 ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.              9



 “impossible to discern from the stipulated judgment which
 of the district court’s claim construction rulings would ac-
 tually affect the issue of infringement.” Id. at 1336. This
 ambiguity presented a “risk [of] rendering an advisory
 opinion as to claim construction issues that do not actually
 affect the infringement controversy.” Id. Second, the “stip-
 ulated judgment provide[d] no factual context for the claim
 construction issues presented by the parties,” namely,
 “how the disputed claim construction rulings relate to the
 accused products.” Id. at 1337. This missing context made
 it difficult for this court to understand the issues and pro-
 vide meaningful review.
     Schlumberger argues that EnerPol’s challenge to the
 district court’s claim construction of “polymer-continuous
 liquid phase” consists of two requirements: the displaced
 polymer must be (1) “in a liquid state”; and (2) “greater
 than fifty percent (50%) by volume” of the fracturing fluid.
 In Schlumberger’s view, EnerPol insisted on a vague judg-
 ment that fails to explain how and whether each of those
 two requirements led to noninfringement, and now chal-
 lenges both requirements on appeal while refusing to con-
 cede that either one was dispositive.         According to
 Schlumberger, this court thus “lacks jurisdiction to edit the
 district court’s construction without knowing how such al-
 terations would, or even could, affect noninfringement.”
 Appellee’s Br. 24 (citing Jang, 532 F.3d at 1336–37).
     We are unpersuaded that the claim construction issues
 that EnerPol raises on appeal are unreviewable based on
 Jang. Contrary to Schlumberger’s characterization of the
 record, the district court construed the disputed claim
 term—“polymer-continuous liquid phase”—“as a single
 phrase” with a single meaning. Decision, 2018 WL
 1335191, at *6. The district court’s judgment was indisput-
 ably based on that single phrase, and we review the district
 court’s constructions as a single phrase. That EnerPol di-
 vided the phrase into two clauses during claim construction
Case: 19-1079    Document: 71     Page: 10    Filed: 03/31/2020




 10        ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.




 and did not stipulate to noninfringement as to each clause
 individually does not alter the district court’s single con-
 struction or remove our jurisdiction.
     In stark contrast to the district court’s final judgment
 in this case, the final judgment in Jang did not include any
 particular claim constructions that impacted infringement.
 Here, the district court’s judgment—in particular, para-
 graphs 6 and 7—establishes “with certainty which of the
 claim construction disputes actually ha[d] an effect on the
 infringement issue.” Jang, 532 F.3d at 1336. Paragraphs 6
 and 7 of the judgment also expressly cite EnerPol’s in-
 fringement contentions, and therefore provide enough
 “context with respect to how the disputed claim construc-
 tion rulings relate to the accused products.” Id.
 at 1337. Accordingly, Jang does not support Schlum-
 berger’s argument.
     Schlumberger cites SanDisk Corp. v. Kingston Tech-
 nology Co., 695 F.3d 1348, 1354 (Fed. Cir. 2012), as addi-
 tional support for the principle that where “a party’s claim
 construction arguments do not affect the final judgment en-
 tered by the court, they are not reviewable.” Schlum-
 berger’s reliance on SanDisk is misplaced. In SanDisk, we
 rejected the patent owner’s argument that the district
 court’s judgment of noninfringement conferred appellate
 jurisdiction over patent claims that the patent owner had
 voluntarily withdrawn from the action and were not in-
 cluded in the judgment. Id. at 1353–54. By contrast, this
 case does not concern the issue of appellate jurisdiction
 over claim construction arguments impacting only with-
 drawn patent claims. Rather, the final judgment specifi-
 cally identifies both the asserted patent claims and the
 particular claim constructions impacting those claims.
     None of Schlumberger’s other cited authorities sup-
 ports its position. In Superior Industries, Inc. v. Masaba,
 Inc., the district court’s “summary judgment opinion and
 order d[id] not explain how its construction of any term
Case: 19-1079    Document: 71       Page: 11    Filed: 03/31/2020




 ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.               11



 would affect Superior’s infringement claims.” 553 F. App’x
 986, 989 (Fed. Cir. 2014) (emphasis added). Thus, it was
 “impossible for [this court] to determine . . . which of the
 thirteen contested claim constructions would ‘actually af-
 fect’ the infringement analysis.” Id. Here, the final judg-
 ment expressly identifies the two claim constructions that
 affect EnerPol’s infringement claims. Likewise, the stipu-
 lated judgment of noninfringement at issue in Massachu-
 setts Institute of Technology & Electronics For Imaging,
 Inc. v. Abacus Software, 462 F.3d 1344, 1350 (Fed. Cir.
 2006), “present[ed] only the question [of] whether the claim
 constructions adverse to the patentee were correct.” We
 concluded that we would neither “consider claim construc-
 tion issues decided in favor of the patent holder that the
 accused infringers contend were incorrect,” nor “address is-
 sues that [we]re pertinent only to dismissed claims of inva-
 lidity,” because revising the district court’s constructions in
 those respects “would not affect the judgment of non-in-
 fringement.” Id. (emphasis added). EnerPol’s appeal pre-
 sents no such issues.
     At bottom, we are not persuaded by Schlumberger’s
 challenge to our court’s jurisdiction. The district court’s fi-
 nal judgment clearly identifies the claim terms affecting
 the infringement analysis. Accordingly, we conclude that
 we have jurisdiction over EnerPol’s appeal.
                               II
     We next consider EnerPol’s challenge to the district
 court’s constructions of the two disputed claim terms: “pol-
 ymer-continuous liquid phase” and “continuous liquid
 phase.” Claim construction is a question of law that this
 court reviews de novo. Trustees of Columbia Univ. v. Sy-
 mantec Corp., 811 F.3d 1359, 1362 (Fed. Cir. 2016). “The
 construction of claim terms based on the claim language,
 the specification, and the prosecution history are legal de-
 terminations.” Id. Based on our review of the intrinsic
Case: 19-1079     Document: 71     Page: 12    Filed: 03/31/2020




 12         ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.




 evidence, we discern no reversible error in either of the dis-
 trict court’s constructions.
                               A
     We agree with and adopt the district court’s construc-
 tion of “polymer-continuous liquid phase” in claim 1 and
 the claims that depend therefrom. The district court held
 that “polymer-continuous liquid phase” requires “polymer
 in a liquid state that is greater than fifty percent (50%) by
 volume of the fluid that does the fracturing in the for-
 mation.” Decision, 2018 WL 1335191, at *9. The claim lan-
 guage, specification, and prosecution history all support
 this construction.
      The claim language recites using the polymer-continu-
 ous liquid phase as a fracturing fluid that is displaced into
 the rock formation to form a hydraulic fracture. Indeed,
 claim 1 recites that the “degradable thermoplastic poly-
 mer” is converted from “a solid bulk form” to a “polymer-
 continuous liquid phase” after it is transported down the
 wellbore. ’491 patent col. 15 ll. 51–58. The claim further
 states that the “polymer-continuous liquid phase” is “dis-
 plac[ed] . . . into the formation at a pressure greater than
 the fracturing pressure of the formation.” Id. at col. 15
 ll. 57–60.
     Statements in the specification support this view of the
 claims and indicate that the degradable polymer begins as
 a solid and then becomes liquid, and that the “polymer-con-
 tinuous liquid phase” acts as the fracturing fluid. For in-
 stance, the specification states:
      the degradable plastic may be placed in a wellbore
      near a formation to be fractured as a dispersed or
      discontinuous phase in a carrier fluid, so as to con-
      trol pressure losses in the wellbore during place-
      ment. The degradable plastic is then converted to
      a continuous or external phase and used as the
Case: 19-1079     Document: 71      Page: 13    Filed: 03/31/2020




 ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.                13



     fracturing fluid to form a fracture near a wellbore,
     such that it has high effective viscosity in the frac-
     ture.
 Id. at col. 3 ll. 58–65 (emphasis added). The specification
 also teaches that the degradable polymer:
     may begin as a rigid solid that is placed in the well-
     bore where it becomes a viscous liquid . . . that can
     be injected through the perforations and, acting as
     a fracturing fluid, exert fluid pressure on the rock
     around the well sufficient to hydraulically fracture
     the formation.
 Id. at col. 7 ll. 15–21 (emphasis added).
      Moreover, the specification expressly teaches that the
 degradable polymer becomes “continuous” when it is
 greater than about fifty percent by volume of the fracturing
 fluid. Specifically, the specification explains that the de-
 gradable polymer is “placed in the wellbore in the form of
 pellets or particles and transported through tubulars in the
 wellbore while dispersed in a low-viscosity carrying fluid.”
 Id. at col. 7 l. 64–col. 8 l. 1. The degradable polymer is then:
     accumulated in the wellbore at a selected location
     . . . so that it becomes a continuous or external
     phase. Some amount of carrying fluid will then be-
     come dispersed (i.e., become the discontinuous
     phase) in the degradable polymer . . . . The frac-
     tional volume of degradable polymer in the carry-
     ing fluid-degradable polymer mixture when it is
     being pumped down the well should be in the range
     such that polymer is not the continuous phase or
     such that lubricated flow of the polymer occurs in
     the tubing until the polymer is near the depth it is
     to be injected . . . . When degradable polymer be-
     comes the continuous or external phase, the fraction
     of degradable polymer will have increased to
     greater than about 50 percent by volume. Higher
Case: 19-1079     Document: 71      Page: 14    Filed: 03/31/2020




 14         ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.




      degradable polymer fractions are preferred be-
      cause proppant concentration in the fracturing
      fluid and the fracture will be increased.
 Id. at col. 8 ll. 1–27 (emphasis added).
     As demonstrated by the teachings above, the specifica-
 tion uses the adjectives “continuous” and “external” synon-
 ymously when describing the degradable polymer. This
 suggests that the polymer encompasses the carrier fluid
 and then becomes the fracturing fluid. The specification’s
 description of the degradable polymer as “external” thus
 further supports the district court’s construction that the
 polymer be in a liquid state and greater than fifty percent
 by volume of the fracturing fluid. Indeed, we cannot see
 how the polymer could be both “external” and not liquid
 while also acting as the fracturing fluid.
     Figures 2(a)–(e) and their accompanying written dis-
 closures also support the district court’s construction.
 These figures show that the degradable polymer begins as
 solid pellets dispersed in the carrier fluid (i.e., “discontinu-
 ous” phase), which then accumulate and degrade, convert-
 ing to a “continuous” liquid phase that encompasses and
 “carries” the carrier fluid and any solid proppants before
 being injected into the rock formation to perform fractur-
 ing. See id. Fig. 2; see also id. at col. 9 ll. 1–5.
     While the prosecution history is not particularly help-
 ful in construing the term “polymer-continuous liquid
 phase,” it supports the district court’s construction over
 EnerPol’s broad construction. For instance, one of the pro-
 visional applications to which the ’491 patent claims prior-
 ity described Figures 2(a)–(e) as depicting “pellets of
 degradable polymer with and without proppant and before
 and after coalescence of the pellets to form a polymer-con-
 tinuous phase.” J.A. 2228 (emphasis added). The applicant
 then amended the written description to insert the term
 “liquid” such that the description of Figures 2(a)–(e) recited
 a “polymer-continuous liquid phase.” J.A. 2232. In
Case: 19-1079     Document: 71      Page: 15     Filed: 03/31/2020




 ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.                 15



 addition, the applicant amended the provisional applica-
 tion’s written description to replace “thermoplastic” with
 “viscous liquid” when describing the degradable polymer
 after it is placed in the wellbore as a “rigid solid.” J.A.
 2229, 2233. Furthermore, the applicant distinguished a
 prior art reference on the basis of volume by weight of the
 fracturing fluid to overcome a rejection under 35 U.S.C. §
 103. Specifically, the applicant argued that the cited refer-
 ence taught a polymer concentration of “only about 4 per
 cent by weight, which is still . . . a dilute solution or disper-
 sion of polymer in liquid” and not a “polymer-continuous
 liquid phase” as recited in the then-pending claims of the
 application that would issue as the ’491 patent. J.A. 2980.
     Reading the claim language in light of the specification,
 and in further view of the prosecution history, we conclude
 that the district court’s construction is correct.
      EnerPol reiterates its two-part construction on appeal,
 slightly modifying its definition of “liquid phase” to recite:
 “a phase (e.g., polymer, mixture of polymer and liquid) that
 takes the shape of its container and has a fixed volume.” 1
 Appellant’s Br. 29 (emphasis added). EnerPol argues that
 the district court erroneously defined “polymer-continuous
 liquid phase” based on a single embodiment in the specifi-
 cation. In EnerPol’s view, the disputed claim term does not
 require “liquid polymer” but merely requires that the “en-
 tire mixture exhibits liquid characteristics.” Id.
     We disagree. As discussed above, each time the speci-
 fication refers to a “polymer-continuous liquid phase,” it


     1    EnerPol explained that its modified construction
 was meant to “clarif[y] that the ‘liquid phase’ . . . cannot be
 a gas,” in response to the district court’s claim construction
 decision. Appellant’s Br. 29 n.11. Schlumberger has not
 challenged this modification on appeal, and we conclude
 that this modification does not impact our analysis.
Case: 19-1079     Document: 71    Page: 16    Filed: 03/31/2020




 16         ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.




 describes the polymer converting from a solid to liquid be-
 fore being displaced out of the wellbore and into the rock
 formation. It also repeatedly uses the terms “continuous”
 and “external” synonymously when describing the de-
 gradable polymer, further supporting the district court’s
 construction that the polymer be in a liquid state so that
 the polymer can be external in the fracturing fluid.
     The district court’s construction interprets the claim in
 light of the specification and does not, as EnerPol argues,
 import a limitation into the claim based on a single embod-
 iment. By contrast, EnerPol’s proposed construction ig-
 nores crucial teachings in the specification and would
 result in a polymer-continuous liquid phase that cannot
 function as a fracturing fluid. We have considered Ener-
 Pol’s other arguments but we do not find them persuasive.
                              B
     The district court construed “continuous liquid phase”
 in claim 24 and the claims that depend therefrom to also
 mean “polymer in a liquid state that is greater than fifty
 percent (50%) by volume of the fluid that does the fractur-
 ing in the formation.” Decision, 2018 WL 1335191, at *11.
 There was no dispute that the term “continuous liquid
 phase” should be interpreted to have the same meaning as
 “polymer-continuous liquid phase.” Id. at *10. Accord-
 ingly, we discern no error in the district court’s construc-
 tion of “continuous liquid phase.”
                        CONCLUSION
     For the foregoing reasons, we affirm the district court’s
 judgment of noninfringement.
                        AFFIRMED
                            COSTS
      No costs.